MORRIS, Judge.
The trial court was properly organized and had jurisdiction of the defendant and the subject matter. The bill of indictment is proper in form. Defendant was duly arraigned upon a charge of armed robbery, entered a plea of not guilty, and was found guilty by the jury upon evidence sufficient to support- the verdict. The jury verdict was proper in form and the judgment entered thereon correctly entered. The sentence imposed is within the statutory limit.
*489Defendant has had a fair and impartial trial, free from prejudicial error.
No error.
Judges Campbell and Britt concur.